Citation Nr: 1015482	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-26 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for renal disease.

5.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from November 1940 to 
November 1946.  He was assigned to the 5th Army Air Force 
and performed duties as a general clerk.  His awards and 
decorations included the Crew Member Badge.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions rendered in July 2007 
and January 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record 
shows that the Veteran's hearing loss disability was first 
manifested many years after service and that it is 
unrelated thereto.

2.  The presence of tinnitus has not been established.

3.  The preponderance of the competent evidence of record 
shows that the Veteran's hypertension was first manifested 
many years after service and that it is unrelated thereto.

4.  The preponderance of the competent evidence of record 
shows that the Veteran's renal disease was first manifested 
many years after service and that it is unrelated thereto.

5.  The preponderance of the competent evidence of record 
shows that the Veteran's current psychiatric disorder, 
diagnosed primarily as anxiety, was first manifested many 
years after service and that it is unrelated thereto.


CONCLUSIONS OF LAW

1.  A hearing loss disability is not the result of disease 
or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2009).

2.  The claimed tinnitus is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

3.  Hypertension is not the result of disease or injury 
incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

4.  Renal disease is not the result of disease or injury 
incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

5.  A psychiatric disorder is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist him in the development of the 
issues of entitlement to service connection for hearing 
loss disability, tinnitus, hypertension, renal disease, and 
a psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

In 2007, VA received the Veteran's claims, and there is no 
issue as to providing an appropriate application form or 
completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the 
evidence to be provided by the Veteran, and notice of the 
evidence VA would attempt to obtain.  VA informed him of 
the criteria for service connection and set forth the 
criteria, generally, for rating service-connected 
disabilities and for assigning effective dates, should 
service connection be granted.  

Following the notice to the Veteran, VA fulfilled its duty 
to assist him in obtaining identified and available 
evidence necessary to substantiate his claim.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  
However, the duty to assist is not a one-way street.  Olsen 
v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's 
responsibility to present and support his claim.  38 
U.S.C.A. §§ 5103, 5107(a) (West 2002 and Supp. 2009).  See, 
e.g., Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records 
reflecting his treatment by a private health care provider, 
DeVita NW Bethany, from November 2004 through May 2008; a 
June 2007 statement from a former fellow serviceman; a 
September 2007 statement from the Veteran's treating 
nephrologist; and records reflecting the Veteran's VA 
treatment from, April 2008 through July 2009.  

Finally, VA offered the Veteran an opportunity to present 
additional evidence and argument at a real on appeal.  In 
August 2008, he requested a video conference with a member 
of the Board.  However, in January 2010, he withdrew that 
request.  He has made no requests for a hearing; and, 
therefore, the Board will proceed as if he no longer 
desires a hearing before the Board.

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  He has not identified any outstanding evidence 
which could support any of his claims; and there is no 
evidence of any VA error in notifying or assisting the 
Veteran that could result in prejudice to him or that could 
otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of the appeal.

Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id. 

For certain disabilities, such as cardiovascular renal 
disease, including hypertension, service connection may be 
presumed when such disability is shown to a degree of 10 
percent or more within one year of the Veteran's discharge 
from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The Hearing Loss Disability and Tinnitus

The Veteran contends that his hearing loss disability and 
tinnitus are primarily the result of noise exposure while 
assigned to 5th Army Air Force during World War II.  
Therefore, he maintains that service connection is 
warranted.  However, after carefully considering the 
Veteran's claims in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence is against those claims.  Accordingly, service 
connection for hearing loss disability and tinnitus is not 
warranted, and the appeal will be denied.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.
Although the Veteran was assigned to the 5th Army Air Force 
during World War II and was awarded the Crew Member Badge, 
his service treatment records, and the reports of his 
service entrance and service separation examinations, are 
completely negative for any complaints or clinical findings 
of hearing loss disability or tinnitus.  Indeed, there were 
no recorded complaints of either disability until he filed 
his initial claim for service connection in May 2007; and 
there were no clinical findings of hearing loss disability 
until September 2008, when the Veteran was seen in 
consultation by the VA Audiology Service.  He reported that 
since service, his hearing acuity had declined gradually.  
However, he denied the presence of tinnitus, and he does 
not have a current diagnosis of that disorder.  

In any event, the first complaints and/or clinical findings 
of hearing loss disability and tinnitus were recorded more 
than sixty years after the Veteran's separation from active 
duty, and he has not submitted any competent evidence 
showing that either disability is any way related to his 
period of active duty.  Such a lengthy time frame without 
any clinical evidence to support the assertion of 
continuing symptomatology does not provide support for the 
Veteran's contentions that he experienced continuous 
hearing loss and tinnitus since service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board 
where it found that Veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of the claimed condition).  Rather, 
it militates strongly against the claim.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (The 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact.)  

Indeed, the preponderance of the evidence of record is 
negative for relationship between any event in service and 
the Veteran's hearing loss disability and claimed tinnitus.  
The only reports to the contrary come from the Veteran.  As 
a layman, however, he is only competent to report evidence 
which is capable of lay observation, such as his symptoms.  
He is not competent to provide conclusions which require 
medical expertise, such as the diagnosis of those symptoms 
or the cause of a particular disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Therefore, his 
opinion, without more is not competent evidence of service 
connection and is not probative of the claims of service 
connection for hearing loss disability or tinnitus.  

Inasmuch as there is no competent evidence of hearing loss 
disability or tinnitus in service, and because the 
preponderance of the evidence is against a finding of a 
nexus to service, the Veteran does not meet the criteria 
for service connection.  Therefore, service connection is 
not warranted for hearing loss disability or tinnitus, and 
the appeal is denied.

Hypertension and Renal Disease

Next, the Veteran seeks entitlement to service connection 
for hypertension and renal disease.  In June 2007, a former 
fellow serviceman reported that the Veteran had suffered 
from high blood pressure in service which had grounded him 
as an aerial gunner.  Although the Veteran was awarded the 
Crew Member Badge for his service during World War II, his 
service treatment records, as well as the reports of his 
November 1940 service entrance examination and September 
1946 service separation examination, are negative for any 
complaints or clinical findings of hypertension or renal 
disease.  They are also negative for any evidence that he 
was grounded as an aerial gunner.  Indeed, at the time of 
his separation from service, his blood pressure was 102/58.

Hypertension and renal disease were not manifested until 
November 2004, when the Veteran began receiving treatment 
from a private health care provider, DeVita.  In September 
2007, Kerry C. Owens, M.D., the Veteran's treating 
nephrologist, reported that the Veteran had been receiving 
dialysis since November 2004 for end stage renal disease 
secondary to a life-long history of hypertension.  It was 
Dr. Owens' understanding that in 1944, during service, the 
Veteran had been diagnosed with hypertension.  However, 
that conclusion was apparently based on a history related 
by the Veteran.  There is no evidence that Dr. Owens 
reviewed the Veteran's claims file or medical records, 
dated prior to November 2004, and there is no competent 
evidence on file showing that the Veteran had a lifelong 
history of hypertension.  Therefore, the Board finds that 
Dr. Owens statement is not substantiated by the record, and 
as such, is not considered competent or probative with 
respect to the claim that the Veteran's hypertension or 
renal disease are related to service.  In this regard, the 
Board notes that a bare transcription of a lay history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

As above, the only other reports of a nexus between the 
Veteran's service and his development of hypertension and 
renal disease come from the Veteran.  However, it must be 
emphasized that he is not competent to render such an 
opinion.  Espiritu.  Therefore, his opinion, without more 
is not probative of either claim.  

Inasmuch as the preponderance of the evidence is negative 
for a finding of hypertension or renal disease in service 
or during the first year after service, and inasmuch as 
there is no competent, probative evidence of a nexus 
between either of those disabilities and service, the 
Veteran does not meet the criteria for service connection.  
Therefore, service connection for hypertension and renal 
disease is not warranted, and the appeal is denied.

The Psychiatric Disorder 

Finally, the Veteran seeks entitlement to service 
connection for a psychiatric disorder.  His service 
treatment records are negative for any evidence of a 
psychiatric disability prior to service.  They do show that 
from May to June 1942, the Veteran was administratively 
hospitalized for eleven days to determine his mental 
status.  No disease was found, and he was returned to duty.  

A psychiatric disorder, variously diagnosed as a 
psychopathic personality and an acute anxiety reaction, was 
manifested in service in October 1945 and May 1946.  
However, there were no findings of ongoing symptomatology, 
as the report of the Veteran's September 1946 service 
separation examination shows that he was psychiatrically 
normal.  Indeed, there was no evidence of a chronic, 
identifiable psychiatric disorder until many years after 
service.  
Although more recent evidence on file, such as the 
treatment records for renal disease, show unspecified 
anxiety state as a co-morbidity, such evidence is 
completely negative for any findings or reports of a nexus 
to service.  As above, the only reports of such a nexus 
come from the Veteran.  However, because he is not 
competent to render such an opinion, it is not probative of 
the issue of service connection for a psychiatric 
disability.  Espiritu.  

Absent competent, probative evidence of a nexus between the 
Veteran's acute anxiety reaction in service and the 
unspecified anxiety state almost sixty years later, the 
Veteran does not meet the criteria for service connection.  
Therefore, service connection for a psychiatric disorder is 
not warranted, and the appeal is denied.

Additional Considerations

In arriving at the foregoing decisions, the Board notes 
that the Veteran did not file his initial claims of 
entitlement to service connection for a hearing loss 
disability, tinnitus, hypertension, renal disease, and a 
psychiatric disorder for many years after service.  While 
certainly not dispositive, it is relevant to this case.  
Had the Veteran wished to file an earlier claim, he knew 
how to do so.  Indeed, he had filed an initial claim of 
entitlement to service connection for another disorder, 
malaria, as early as December 1946.  Therefore, the Board 
finds that such a delay in filing his current claims 
supports the preponderance of the evidence which shows that 
the Veteran did not have manifestations of the claimed 
disorders for many years after service.  

Finally, the Board has also considered the doctrine of 
reasonable doubt.  However, that doctrine is only invoked 
where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against the Veteran's 
claims. Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension is 
denied.

Entitlement to service connection for renal disease is 
denied.

Entitlement to service connection for a psychiatric 
disorder is denied.



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


